Citation Nr: 1542163	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including degenerative disc disease at L4-L5 and degenerated L5-S1 with posterior herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Puerto Rico from January 1965 to January 1971, with active duty for training from August 1966 to January 1967, had active military service from April 1972 to April 1975, from July 1978 to February 1983, and from February 2003 to May 2004, and retired from the United States Army Reserve in April 2007.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In an April 2013 decision, the Board denied the Veteran's claims for service connection for tuberculosis and tinnitus.  At that time, the Board remanded his remaining claims for service connection for cervical and lumbar disorders to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

In September 2013, the RO granted service connection for neck pain, and myositis spasm (formerly a neck disorder), that represents a full grant of the benefits sought as to the Veteran's claim for service connection for a cervical spine (neck) disorder, including C6-C7 degenerative disease.

In April 2013, the Board noted that the matter of the Veteran's request to reopen his previously denied claim for service connection for a right shoulder disorder was raised by the record (in June 2012), and referred the matter to the AOJ for appropriate action.  There is no indication that the AOJ yet has taken any action on the claim and it is, again, referred for appropriate development and adjudication.


FINDINGS OF FACT

1. A lumbar spine disability, including degenerative disc disease at L4-L5 and degenerated L5-S1 with posterior herniation, is not the result of a disease or injury during a period of active service, and it is not due to service-connected disability.

2. Lumbar pathology clearly and unmistakably preexisted entrance onto service in February 2003.  The disorder did not increase in severity during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability, including degenerative disc disease at L4-L5 and degenerated L5-S1 with posterior herniation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).

2. Lumbar pathology clearly and unmistakably preexisted service beginning in 2003 and was not aggravated therein.  The presumption of soundness at entrance is rebutted.  38 U.S.C.A. § 1111 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In an October 2007 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In April 2013, the Board remanded the Veteran's case to offer him the opportunity to identify additional relevant medical records, clarify if he received VA medical treatment since 2004, determine if he received Social Security Administration (SSA) disability benefits, and schedule him for a VA examination.  

In May 2013, the SSA reported that there were no medical records regarding the Veteran.  The Veteran responded to the RO's April 2013 letter by submitting his 1974 service treatment records and private treatment records dated from June 2002 to July 2006, some duplicative of those previously of record.  VA treatment records, dated from October 2004 to December 2007, were obtained.  He was scheduled for a VA examination in May 2013.  In June 2013, the Veteran reported that he received age-related SSA benefits.

The May 2013 VA examination report, with the August 2013 addendum opinion, is adequate, because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board's duties to notify and assist were met in this case.

Contentions

The Veteran contends that his lumbar spine disorder occurred in conjunction with a 1974 motor vehicle accident during his first period of active service when he fractured his left tibial plateau.  He reports that he started having pain ever since the date of the accident but did not complain about it because he thought it would go away.  See April 2008 notice of disagreement.  

Service connection for status post left tibial fracture with residual degenerative joint disease was granted by the RO in the February 2008 rating decision.

Facts

Service treatment records, dated from 1972 to 2004, are not referable symptoms, injury, or diagnosis of a lumbar spine disability.  

Service treatment records for the Veteran's first period of active service discuss a left tibial plateau fracture incurred in an April 1974 motor accident.  The records do not address any symptoms, injury or diagnosis regarding the lumbar spine.  On a Report of Medical History, completed in April 1975 when he was examined for separation, the Veteran denied having recurrent back pain and a spine abnormality was not noted on clinical examination.  

Similarly, on a Report of Medical History completed in April 1978, when he was examined for enlistment, the Veteran denied having recurrent back pain, and a spine abnormality was not noted on examination at that time.  When examined for separation in January 1983, the Veteran again denied having recurrent back pain.  His spine and musculoskeletal system were clinically normal on examination at that time.

April 1987, August 1991, and April 1997 Reports of Medical History also show that the Veteran denied having back pain.  His spine was normal on service examinations in April 1987 and April 1997.

June 2002 private medical records (including a computerized tomography (CT), magnetic resiance image (MRI), and electromyography/nerve conduction study (EMG/NCV)) from A.T.A.M., M.D., reflect acute left L5 radiculopathy and no evidence of peripheral neuropathy.  The Veteran gave a history of having low back pain for a few months and denied a history of trauma or a motor vehicle accident.  The CT showed a bulging disc at L4-L5, degenerative disc at L5-S1 with posterior wide base herniation, and L5-S1 osteoarthritis.  The MRI revealed degenerating and bulging of L4-L5, a degenerated L5-S1 disc, and L5-S1 osteoarthritic changes.

A Report of Medical History, completed in February 2003 prior to the Veteran's entry into his third period of active duty, indicates that he checked no to having back pain.  A spine abnormality was not noted on examination at that time.

A February 21, 2003 Pre-Deployment Health Assessment does not discuss orthopedic problems.

February 27, 2004 and March 30, 2004 Post Deployment Health Assessments indicate that the Veteran denied having back pain.

August 2004 X-rays of the Veteran's lumbar spine show narrowing of the L4-L5 and L5-S1 disk space with marginal osteophytosis.

An April 2006 EMG record from Dr. A.T.A.M. reflects chronic left L4 radiculopathy, chronic bilateral S1 radiculopathy, and symmetrical sensori-motor peripheral neuropathy, axonal type.  Treatment involved Valium, Relafen, and physical therapy.

Lumbar degenerative disc disease is noted in April through August 2006 private medical records.

A May 2006 MRI shows L5-S1 disc bulge with large central posterior protrusion, L4-L5 disc bulge with wide base posterior protrusion, and grade 1 retrolisthesis of L5 over S1.  

A July 2006 private chiropractic treatment record indicates that the Veteran had low back pain that concerned him for the past five years.

In May 2013, the VA examiner noted that the Veteran's back diagnoses included lower back pain, myositis and spasm, L4-L5 bulging disc, L5-S1 herniated disc, L5-S1 grade 1 retrolisthesis, and a history of left L4 radiculopathy, bilateral S1 radiculopathies, and axonal peripheral neuropathy.

The Veteran gave a history of lower back pain and stiffness with limited movement since 1992 due to heavy military work and exercise.  He denied a trauma history.  His treatment included prescribed medications, physical therapy, and chiropractic visits.  

Diagnostic testing did not document arthritis in the lumbar spine.  The examiner noted results of the 2006 MRI and EMG/NCV. 

In the August 2013 medical opinion, a VA examiner noted her review of the Veteran's medical records and opined that his lumbar condition was less likely to be due to the motor vehicle accident in 1974.  The examiner explained that there was no evidence of any (lumbar spine) damage until 2002.  The Veteran had no complaints of lumbar pain until 28 years after the accident.

The examiner stated that, as per the Veteran's history, he started having lumbar pain since 1992, that was 18 years after his first active duty service.  Thus, it was less likely that his lumbar spine condition was related to this period of service.  

The examiner found objective medical evidence that the Veteran's lumbar spine condition was present since 2002, and noted Dr. A.T.A.M.'s June 2002 record, EMG, and MRI.  According to the examiner, the Veteran's lumbar condition less likely than not was aggravated beyond its natural progression.  According to the examiner, after 2006, the Veteran had no new evidence of treatment for pain, blocks, or neurosurgical examinations or procedures.  His symptoms were related to posture and were controlled with Tylenol.

The examiner reiterated that the Veteran's lumbar condition was present since 2002 (clearly pre-existent) with evidence of the degenerative changes, herniated disc, and radiculopathy.  In the (2004) Post Deployment exam, the Veteran denied back pain.  There was no etiologic relation to the Veteran's third period of military service.  The examiner added that, according to the physical exam done by Dr. M. (an apparent reference to the May 2013 VA examination), there was no lumbar radiculopathy.  

The examiner found no evidence in the available medical records that the Veteran developed any gait disturbances secondary to the left knee tibial plateau fracture to which to attribute the current lumbar condition.  

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a)  (2015).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of orthopedic pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service beginning in 2003.

Here, we are presented with different periods of service and with different facts for each period.  In regard to the period of service beginning in 2003, the Board must address the presumption of soundness.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015); VAOPGCPREC 3-2003. 

Because a lumbar disability was not noted on the examination when the Veteran was accepted for service in February 2003, the presumption of soundness is for application.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  However, there is objective medical evidence that the appellant had lumbar pathology prior to service in 2003.  Records from 2002 establish that the appellant had lumbar radiculopathy, disc bulging, herniation and osteoarthritis.  This objective evidence is clear, unmistakable and establishes that the pathology predated service in 2003.

We also conclude that there was no aggravation during service and that there was no increase in severity during service.  The service treatment records do not discuss complaints or diagnosis of, or treatment for, a lumbar disability.  Moreover, the August 2013 VA examiner found it less likely than not that the Veteran's lumbar spine disability was aggravated beyond its natural progression in service.  She noted that, after 2006, the Veteran had no new evidence of treatment for pain, blocks, or neurosurgical examinations or procedures.  His symptoms were related to posture and controlled with Tylenol.  Cumulatively, the silent service records and the opinion of the VA examiner establish that there is clear and unmistakable evidence that there was no aggravation. 

Prior service

The Veteran did not report lumbar symptoms, nor was a lumbar spine disorder diagnosed in service.  But, the record shows that he was treated for a left knee tibial plateau fracture in 1974.  It is also well documented that the Veteran has current lumbar disabilities, identified as lower back pain, myositis and spasm, L4-L5 bulging dis, L5-S1 herniated disc, L5-S1 grate 1 retrolisthesis, history of left L4 radiculopathy, and bilateral S1 radiculopathies.  Here, chronic lumbar pathology was not "noted" identified or diagnosed during the prior periods of service.  In addition, he did not have characteristic manifestations sufficient to identify the chronic disease entity during service.  Rather, he denied pertinent complaints and when examined, the spine was normal.

The decision turns on whether any of the current lumbar disabilities can be related to a disease or injury in service.  The first medical record of a diagnosed back disorder is in 2002, nearly 28 years after the Veteran's discharge from active service.  In this regard, evidence of a prolonged period without medical complaint can be considered a factor, along with other factors, concerning the Veteran's health and medical treatment during and after military service.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's reports of back injury in service and a continuity of symptoms since, constitute competent evidence of in-service incurrence and a nexus to current disabilities.  His reports have not been consistent, however.  At times he has reported that his disability arose in 1974 in service; while, in 2002, he gave a history of back pain for only a few months; but, in July 2006, he reported back pain that concerned him for five years; although, he told the 2013 VA examiner he had back pain since 1992.  

The Veteran's reports of a continuity of symptoms are contradicted by the contemporaneous records that include his own statements to the contrary.  The Veteran has stated he started having pain since 1974 but did not complain about it because he thought it would go away.  However, prior to 2006, he received multiple examinations and evaluations when his medical history was solicited, but he reported no ongoing lumbar problems or injury in service.  In fact, when seen in June 2002, he reported only a few months history of symptoms and denied a history of trauma or motor vehicle accident.  Given this record, the reports of a continuity of symptoms are not deemed credible.

Absent a continuity of symptoms, the Veteran would not be competent to say that a lumbar disability first demonstrated decades after service was caused by a disease or injury in service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d at 1331.  In Barr, the United States Court of Appeals for Veterans Claims (court) emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.; see also 38 C.F.R. § 3.159(a)(2) regarding competent evidence, supra.

Thus, based on the competent evidence of record, the Veteran sought treatment for his lumbar spine conditions 28 years after his motor vehicle accident in service.  

The 2013 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.

The examiner opined that the Veteran's lumbar condition was less likely to be secondary to the 1974 motor vehicle accident as there was no evidence of any damage until 2002.  He had no evidence of any damage until 2002, 28 years after the accident.

Further, the examiner observed that, as per the Veteran's history, he had lumbar pain since 1992, that was 18 years after his first period of active service.  Thus, it was less likely that the lumbar condition was related to this period of active service.

The examiner also found no evidence in the available medical records that the Veteran developed any gait disturbances secondary to his left knee tibial plateau fracture to which to attribute the current lumbar condition.  

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The Board has also considered the Veteran's opinion that a relationship exists between his lumbar spine disability and service, to include the belief that some of these disabilities are due his 1974 motor vehicle accident.  

The Veteran, however, is not competent to offer an opinion as to the etiology of these conditions as they do not have the requisite medical expertise.  Jandreau v. Nicholson, 492 F.3d at 1372.  Here, there are no Jandreau type exceptions.

There is no competent and credible lay or medical opinion or evidence to refute the 2013 VA examiner's opinion.  The preponderance of the evidence is thus against a finding that a current lumbar disorder is related to active service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a lumbar spine disability, including degenerative disc disease of L4-L5, degenerated L5-S1 with posterior herniation.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


